Citation Nr: 1307444	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  12-15 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for left and right lower extremity disability, to include as secondary to low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The Veteran had active service from August 1943 to December 1945.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In correspondence received in November 2012 the Veteran's representative essentially indicated that the Veteran no longer desired any hearing on the matters on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral lower extremity disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, degenerative disc disease of the lumbar spine had its onset in service or within one year of service discharge. 


CONCLUSION OF LAW

Service connection for degenerative disc disease of the lumbar spine is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's low back service connection claim, any deficiency as to VA's duties to notify and assist pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) is rendered moot.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection for certain specified chronic diseases, such as organic diseases of the nervous system, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

At the outset, the evidence of record confirms that the Veteran has a current diagnosis of low back degenerative disc disease, as noted on the September 2011 VA examination.  Thus, the ultimate disposition of this appeal rests upon whether the condition is related to military service.

The Veteran's service treatment records are unavailable.  However, appropriate efforts have been made to corroborate the Veteran's account of his in-service symptoms, as required by 38 U.S.C.A. § 7104(d)(1).  Such records were presumed to be destroyed in the 1973 fire at the National Personnel Records Center.  In March 2011 the Veteran filled out a NA Form 13055 request for information to reconstruct medical data; however, the Veteran indicated on the form that he did not know the specific time and place where he had been treated.  At any rate, no relevant in-service medical evidence has been associated with the claims folder.  

The only evidence pertaining to in-service treatment are the statements provided by the Veteran such as in March 2011 indicating that he was hospitalized three times in-service during WWII for back pain that had resulted from carrying a heavy radio on his back.  Specifically, the Veteran asserted that while walking and running, the heavy radio, which had no padding, would pound his back.

The earliest post-service record demonstrating low back disability is an October 1983 decisional record from the Social Security Administration (SSA) indicating that the Veteran had a diagnosis of lumbar disc disease in March 1982.  The SSA has indicated that they have none of the Veteran's medical records.

A September 2011 VA examiner indicated that the Veteran's low back disability was not related to his military service.  However, the main focus of the September 2011 VA examination was related to the Veteran's exposure to cold weather during battles (Rome-Arno, Northern Apennines, and PO Valley) that led to his receipt of the Combat Infantryman Badge.  While the September 2011 VA examiner provide a rationale for the opinion expressed, much of that rationale did not appear to be specifically related to the Veteran's individual case.  The Board further observes that the AOJ has essentially realized that the September 2011 VA examination was not adequate in this case and attempted to afford the Veteran an additional examination that would address the medical matters raised by this appeal.  However, due to health reasons the Veteran was unable to attend the scheduled examinations.

The Veteran provides a competent and highly credible account of symptomatology related to low back problems, including in-service and post-service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").   He has also reported a generally consistent rendition of how his back was injured by carrying a heavy radio during service, often in difficult circumstances.  He has also been consistent in his discussion of his service and post-service symptomatology, and a lay statement received in May 2011 confirms, at least in part, the Veteran's contentions concerning his low back disability.  The Board finds that when taken together, these factors make the Veteran's account as to the aforementioned matters competent, credible and highly probative.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

While there is no medical positive nexus opinion, as discussed above, the Veteran has provided a competent and credible account of his inservice treatment and complaints of low back pain.  Further, such assertions accord with the places, types, and circumstances of the Veteran's service, as shown by the Veteran's available personnel records.  38 U.S.C.A. § 1154(a) (West 2002).  While the absence of medical evidence documenting relevant treatment is a factor properly considered when considering a claim of this nature, in the present case, through no fault on his behalf, the Veteran's service treatment records are unavailable.  In sum, the Veteran has provided a competent and credible account of continuously experiencing symptomatology related to low back problems since separation.  See Davidson, 581 F.3d at 1316.  Further, the medical evidence of record confirms his current diagnosis of lumbar spine disc disease.  

Because the Veteran is the recipient of the Combat Infantryman Badge, he is presumed to have combat service and the provisions of 38 U.S.C.A. § 1154(b) are applicable, and his account of what occurred during combat service is presumed credible.  38 U.S.C.A § 1154(b).  While 38 U.S.C.A. § 1154(b) can be used to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, a veteran must still generally establish his claim by competent evidence tending to show a current disability and a nexus between that disability and those combat service events.  Libertine V. Brown, 9 Vet. App. 521, 524 (1996).  The Veteran has done so in this case.  In addition, while no physician has specifically linked disc disease to his combat service, the record also reflects no other diagnosis with respect to the Veteran's problems in the low back such that on this record, the Board finds it reasonable to infer that his continuing complaints have ultimately resulted in the diagnosis of lumbar disc disease.  It should also be noted that organic diseases of the nervous system are considered chronic diseases under 38 C.F.R. § 3.309(a) (2012).  See Walker v. Shinseki, No. 10-2634 (Fed. Cir. February 21, 2013).  Therefore, based on all of the above, the Board finds that the lay evidence of record is competent and credible evidence that supports the later diagnosis of degenerative disc disease, and that service connection for degenerative disc disease is warranted.


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.


REMAND

The Veteran asserts that he has a left and right lower extremity condition related to his (as of this decision) service-connected low back disability.  At the September 2011 VA examination the Veteran reiterated that he thought his problems with his feet could also have been "affected by the 200 pounds of radio" he was carrying while in the military.  

The September 2011 VA examiner essentially indicated that the Veteran's bilateral leg and feet complaints and conditions were related to poor circulation due to poorly-controlled diabetes mellitus.

Based on the nature of the Veteran's assertions, and in light of the above grant of service connection for low back disability, the Board finds that a VA examination is needed prior to adjudicating the left and right lower extremity service connection issue.  As such, the Board finds that the Veteran should be afforded a VA examination to address the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be scheduled for the appropriate VA examination(s).  The examiner(s) should be provided the Veteran's claims file for review, and any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner(s) should provide an opinion as to whether it is at least as likely as not that the Veteran has any left or right lower extremity disability (to include the feet) that is proximately due to, or aggravated by, service-connected lumbar spine degenerative disc disease, or is otherwise related to service.  The rationale for any opinion expressed should be set forth.

2.  The AOJ should then readjudicate the issue of entitlement to service connection for left and right lower extremity disability, to include as secondary to service-connected low back disability.  If any of the benefits sought are not granted, a supplemental statement of the case should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should thereafter be returned to the Board, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


